Citation Nr: 0726391	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-43 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating, prior to 
November 6, 2006, and thereafter to a disability rating in 
excess of 10 percent for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 20 
percent, prior to November 6, 2006, and thereafter to a 
disability rating in excess of 40 percent for post-
gastrectomy syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004, November 2004, and 
November 2006 rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2004, the RO continued the previously assigned 
noncompensable evaluation for the veteran's bilateral hearing 
loss and the 20 percent rating assigned to the veteran's 
post-gastrectomy syndrome.  In November 2004, the RO 
revisited the matter of entitlement to a increased disability 
rating for the veteran's post-gastrectomy syndrome and 
continued the 20 percent rating.  By means of a November 2006 
supplemental statement of the case, the RO held that the 
veteran's bilateral hearing loss warranted a 10 percent 
disability rating and that his post-gastrectomy syndrome 
warranted a 40 percent rating, effective November 6, 2006.

In July 2007, the veteran testified before the undersigned 
Veterans' Law Judge during a video conference hearing.



FINDINGS OF FACT

1.  Prior to November 6, 2006, the veteran has exhibited no 
worse than Level I hearing loss in the right ear and no worse 
than Level II hearing loss in the left ear.

2.  As of November 6, 2006, the veteran has exhibited no 
worse than Level II hearing loss in the right ear and no 
worse than Level IV hearing loss in the left ear.

3.  Throughout the pendency of this appeal, the veteran's 
post-gastrectomy syndrome has been characterized by 
subjective complaints of circulatory disturbance after meals, 
and objective evidence of nausea, hypoglycemic attacks, 
uncontrolled diarrhea, constipation, and anemia.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss, prior to November 6, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss, as of November 6, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

3.  The criteria for a 60 percent rating for post-gastrectomy 
syndrome, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.111, 4.112, 4.114 Diagnostic Codes 
7308 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2004 and March 2006 letters, with 
respect to the claims of entitlement to increased disability 
ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.  
Notice of all five elements was provided in the May 2006 
letter, and the RO subsequently readjudicated the issues on 
appeal.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2004 and March 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in February 2004, prior to 
the adjudication of the claim in May 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February 2004 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Southbay 
Neurological Medical Group, Inc., Keiser Permanente, Vernon 
M. White, M.D., Sonus, and South Bay Hearing and Balance, and 
VA examination reports dated in March 2004 and November 2006.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the March 
2006 VCAA letter.  Rather, he indicated in October 2006 that 
he had no additional evidence to present.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Hearing Loss
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

The rating schedule also provides two provisions for 
evaluating certain patterns of hearing impairment where the 
speech discrimination tests may not reflect the severity of 
communicative functioning.  See 38 C.F.R. § 4.85.  Under 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  See 64 Fed. Reg. 25, 202-10 
(May 11, 1999) (effective June 10, 1999).

The veteran alleges that he is entitled to a compensable 
evaluation, prior to November 6, 2006, and thereafter to a 
disability rating in excess of 10 percent for his service-
connected bilateral hearing loss because he has to wear 
hearing aids.  In order to assess the severity of his hearing 
loss, the veteran was afforded VA examinations in March 2004 
and November 2006.  The record also contains private 
treatment records from Sonus and South Bay Hearing and 
Balance. 

On the March 2004 authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
35
55
60
55
LEFT
----
40
70
70
75

Average puretone thresholds were 51 in the right ear and 64 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 92 
percent in the left ear.  The veteran was diagnosed as having 
mild to moderate low frequency sensorinueural loss with a 
moderate to severe high frequency sensorineural hearing loss 
in the right ear.  In the left ear, he was diagnosed as 
having and moderate low frequency sensorineural hearing loss 
and  moderate to severe high frequency sensorineural hearing 
loss.

On the November 2006 authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
40
55
55
55
LEFT
----
40
70
70
65

Average puretone thresholds were 51 in the right ear and 61 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 72 
percent in the left ear.  The veteran was diagnosed as having 
moderate to severe sensorineural hearing loss in the right 
ear and severe to moderate-severe sensorineural hearing loss 
in the left ear.

Prior to November 6, 2006, there is no evidence of record 
that the veteran's hearing loss warrants a compensable 
evaluation.  Upon interpretation under the regulation, the 
March 2004 VA examination demonstrated that the veteran's 
right ear hearing loss is at level I, and his left ear 
hearing loss is at level II; therefore, a compensable rating 
is not warranted, prior to November 6, 2006.  38 C.F.R. § 
4.85, Code 6100.  

As of November 6, 2006, there is no evidence of record that 
the veteran's service-connected hearing loss warrants a 
disability rating in excess of the currently assigned 10 
percent rating.  Upon interpretation under the regulation, 
the November 2006 examination report demonstrates that the 
veteran's right ear hearing loss is at level II, and his left 
ear hearing loss is at level IV; therefore, a 10 percent 
rating is warranted, but no higher.  Id.   

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86, but the results of the March 
2004 and November 2006 audiometric examinations clearly show 
that these provisions are not applicable in this case.  It is 
also noted that there is no other pertinent medical evidence 
of record which would entitle the veteran to a compensable 
disability rating for his bilateral hearing loss.

The Board acknowledges that the veteran has submitted private 
examination reports from Sonus and South Bay Hearing & 
Balance.  The undated report from Sonus, which was received 
in January 2004, demonstrated the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
60
55
----
LEFT
55
45
65
65
----

The aforementioned report is inadequate for rating purposes 
because it did not evaluate puretone thresholds at 4,000 
Hertz, nor did it include a controlled speech discrimination 
test.  A July 2004 private audiological evaluation from South 
Bay Hearing & Balance demonstrated a diagnosis of bilateral 
moderate to severe sensorineural hearing loss.  The 
audiological report, however, contains uninterpreted results 
of his pure tone threshold evaluation.  The Board notes that 
it is precluded from interpreting pure tone threshold results 
in order to determine the severity of the veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).  In any event the report did not include puretone 
thresholds at 3,000 Hertz.  

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  The Board acknowledges that he requires hearing aids.  
His statements alone, however, do not establish a higher 
rating for bilateral hearing loss.  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations correlate to a noncompensable disability 
rating, prior to November 6, 2006, and thereafter to a 10 
percent disability rating.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
bilateral hearing loss is adequately compensated for by the 
noncompensable disability rating assigned prior to November 
6, 2006, and thereafter by the 10 percent disability rating.  
Accordingly, his claim of entitlement to increased disability 
ratings is denied.

Post-Gastrectomy Syndrome 
The veteran alleges entitlement to a disability rating in 
excess of 20 percent, prior to November 6, 2006, and 
thereafter to a disability rating in excess of 40 percent for 
his post-gastrectomy syndrome.  He has testified that his 
post-gastrectomy syndrome is severe and is characterized by 
attacks of diarrhea and hypoglycemia. 

The veteran's post gastrectomy syndrome has been rated under 
DC 7308.  A 20 percent evaluation is warranted for mild 
symptoms with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  38 C.F.R. § 4.114, DC 7308.  A 40 percent 
evaluation is warranted for moderate impairment; with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals, but with diarrhea and 
weight loss.  Id.  A 60 percent evaluation is warranted for 
severe impairment, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  Id.

Upon VA examination in March 2004, the veteran reported with 
subjective complaints of mild easy fatigability, 
lightheadedness, generalized weakness, and shortness of 
breath after walking approximately 15 minutes.  He was 
diagnosed as having anemia secondary to a partial gastrectomy 
of the macrocytic variety consistent with pernicious anemia.  

In March 2004, the veteran submitted that he had experienced 
several cases of diarrhea and developed a problem with gait 
and dizzy spells.  He also reported that his fingers would 
turn yellow and become numb.  In May 2004, he reported 
experiencing hypoglycemic attacks, also called "dumping 
syndrome."

In September 2004, Vernon M. White, M.D., the veteran's 
private physician, submitted that in his opinion the 
veteran's complaints of weakness, dizziness, stumbling gait, 
and diarrhea were due, at least in part, to a dumping 
syndrome secondary to his gastrectomy.  

Private treatment records from Southbay Neurological Medical 
Group, Inc., demonstrated in December 2005, that the veteran 
had mild instability on first standing and turns.  He was 
experiencing mild to moderate problems with gait.  Although 
he experienced no numbness in his feet, Reynaud's syndrome 
was present in his hands.  The veteran had experienced bowel 
problems since his gastrectomy.  His urinary stream slow and 
he had urgency.  

The veteran was afforded an additional VA examination in 
November 2006.  Laboratory studies from October 2006 
demonstrated red blood count of 3.76, hemoglobin 12.1, 
hemocrit of 36.3.  The measurement of vitamin B12 was at the 
high end of normal at 1055.  The veteran reported recent 
problems with anemia and problems with physical collapse, 
which were attributed to hypoglycemic episodes.  His attacks 
were diagnosed as atonic seizures.  There was no evidence of 
any abdominal pain and aside from vitamin B12 he was taking 
no medication for his abdominal situation.  There was no 
history of weight loss or weight gain.  He did have a history 
of nausea and significant reflux, which occurred frequently 
but was not being treated.  The veteran denied any 
regurgitation.  He did experience alternating constipation 
and diarrhea, which had resulted in uncontrolled stooling in 
non-home situations, twice in the last month and on a number 
of occasions over the years.  There was no history of 
hematemisis or significant melena.  He reported a history of 
circulatory disturbances, but did not describe any episodes 
of colic or distention.  Physical examination demonstrated no 
evidence of malnutrition or anemia.  The veteran was 
diagnosed as having bleeding ulcer by history, status post 
subtotal gastrectomy, with subsequent vitamin B12 deficiency; 
post gastrectomy vitamin B12 deficiency, with subsequent 
anemia, currently controlled by vitamin B12 injections; and 
post gastrectomy syndrome, with history of physical collapse 
diagnosed by his personal physician as atonic seizure with 
significant hypoglycemic symptoms, with what is considered 
"dumping syndrome."  The examiner opined that this was 
consistent with a moderate degree of functional impairment.  

The Board finds that the veteran's disability more closely 
approximates the criteria for a 60 percent rating under 
Diagnostic Code 7308.  The veteran has experienced continuous 
anemia, requiring monthly vitamin B12 shots, hypoglycemic 
attacks; which has resulted in lightheadedness, dizziness, 
and gait disturbances; and alternating bouts of diarrhea and 
constipation.  Although the veteran has not experienced any 
weight loss or malnutrition, the Board considers the 
aforementioned symptomatology to be productive of severe 
impairment of health contemplated by the 60 percent rating 
under Diagnostic Code 7308.

For the reasons stated, the Board finds that the evidence 
more nearly approximates the criteria for a 60 percent rating 
than the 20 percent rating assigned prior to November 6, 
2006, and the 40 percent rating assigned thereafter for his 
post-gastrectomy syndrome.  Therefore, the veteran's post-
gastrectomy syndrome warrants a 60 percent disability rating.  
This is the highest schedular rating available under the 
applicable diagnostic code.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable disability rating, prior to 
November 6, 2006, and thereafter to a disability rating in 
excess of 10 percent for bilateral hearing loss is denied.

Entitlement to a disability rating of 60 percent, but no 
higher, for post-gastrectomy syndrome is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


